Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19, 27 are pending in Instant Application.
Claims 20-26 and 28-39 are cancelled.


 Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/15/2019, 02/28/2020, 03/26/2020, 05/12/2020, 09/25/2020, 10/15/2020, 11/19/2020  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant's arguments filed in the amendment filed 02/26/2021 have been fully considered but they are not persuasive. The reasons are set forth below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-19, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al., “hereinafter Tan” (U.S. Patent Application: 20160205697) in view of VanDerHorn et al., “hereinafter VanDerHorn” (U.S. Patent: 8494989).


As per claim 1, Tan discloses a system for enabling cognitive network management (CNM) in radio access networks (Tan, Para.33, Controllers may use SON techniques to perform various SON-related tasks in a mobile radio access network, such as a self-planning task, self-management task, self-optimization task, or self-diagnostic task, Para.62, FIG. 11 illustrates an embodiment framework for coordinating the behavior of multiple SON agents operating in a common network… provides an analytics-assisted, multi-agents, self-learning, and adaptive framework for SON), the system comprising: a network objective manager (NOM) (Tan, Para.81, The SON management layer may further include user interface agents.); an environment modelling and abstraction (EMA) engine (Tan, Para.77, The SON management layer may further include performance evaluation agents.); a configuration management engine (CME) (Tan, Para.67, The SON communication layer may also include actuating agents.  Actuating agents may execute relevant actions in order to make changes to the system, e.g., apply new configuration to the system, retrieve new version of software, record relevant information into the database, schedule monitoring agents to run); and a decision and action engine (DAE) (Tan, Para.76, The SON management layer may include decision making agents.  The decision making agents may collaborate with each other and/or agents in other layers to make decisions); the NOM comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the network objective manager to (Tan, Para.83, the processing system 1300 includes a processor 1304, a memory 1306, and interfaces 1310-1314, …The processor 1304 may be any component or collection of components adapted to perform computations and/or other processing related tasks, and the memory 1306 may be any component or collection of components adapted to store programming and/or instructions for execution by the processor 1304):
 interpret one or more operator goals for the CNM or for a specific cognitive function (CF) to ensure that the CNM or the specific CF adjusts its behavior in order to fulfil the operator goals (Tan, Para.81, The user interface agents may provide an interface (e.g., GUI, web/mobile app, API) to allow users (e.g., operators, API developers) to interact with agents in various SON layers.  These agents may provide create, read, update, delete (CRUD) functions to the users, to allow the users to create, modify, or remove criteria, policies, methods, and/or settings used by various agents, as well as to specify values for tunable parameters, and to specify the prior probability or initial confidence/weight or reward/penalty for relevant agents to start from); 
the EMA engine comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the environment modelling and abstraction engine to (Tan, Para.83, The processor 1304 may be any component or collection of components adapted to perform computations and/or other processing related tasks, and the memory 1306 may be any component or collection of components adapted to store programming and/or instructions for execution by the processor 1304.): abstract an environment into states configured for use in subsequent decision making, wherein the abstracted environment represent are built from one or more of a combination of quantitative key performance indicators (KPIs), abstract state labels, and operational contexts (Tan, Para.77, The SON management layer may further include performance evaluation agents.  The performance evaluation agents may collaborate with each other and/or agents in other layers to dynamically reevaluate performance of each agent or strategy in various situations or state of system, based on the relevant information (e.g., real time feedback from the system, prior information, past history, online/offline simulation, policy or preference from operator, info from 3.sup.rd parties) over time…Performance evaluation agents may use online/offline simulation, knowledge base, and/or 3.sup.rd party services to evaluate the performance of various agents for various tasks under various situation, simulate/predict the effect of performance evaluation being or to be used for agents in different layers, etc); 
the CME comprising at least one processor and at least one memory including computer program (Tan, Para.83, The processor 1304 may be any component or collection of components adapted to perform computations and/or other processing related tasks, and the memory 1306 may be any component or collection of components adapted to store programming and/or instructions for execution by the processor 1304.): define one or more legal candidate network configurations (Tan, Para.76, The decision making agents may collaborate with each other and/or agents in other layers to make decisions… Decision making may be performed at various levels for various tasks under various situations, such as, system level (e.g., overall decision of the whole solutions suggested by all agents), subsystem level (e.g., decision of subgroup of solutions or subgroup of components of solutions suggested by all or subgroup of agents), level of each component of the solution (e.g., a solution may include power suggestion for 30 cells, decision may be made at cell level for all solutions suggested by all agents)) for different contexts of the CF based on the abstracted environments and operational contexts as derived by the EMA engine (Tan, Para.72, Self-optimization agents may automatically take appropriate actions (e.g., change of RF configuration) in various situations (e.g., different operational states of network) to achieve one or more goals (e.g., better performance, lower CAPEX), based on the feedback, e.g., change of KPIs/KQIs or MR after actions being taken) from the environment.  Self optimization agents may collaborate with agents in other modules or layers to do various online or offline simulations via one or more simulators before taking actions to the real network, in order to, e.g., find out the best action through simulations and compete with other agents, investigate effect of actions suggested by other agents, Para.82, The alternative results generator 1210 may include hardware and/or software adapted to generate alternative results using the alternative SON techniques 1222, 1224, 1232, 1234 based at least in part on information received over the one or more ingress interfaces 1201.  The SON techniques 1222, 1224, 1232, 1234 may utilize different strategies and/or rely on different types of information to generate their respect results. ); 
the DAE comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause (Tan, Para.83, The processor 1304 may be any component or collection of components adapted to perform computations and/or other processing related tasks, and the memory 1306 may be any component or collection of components adapted to store programming and/or instructions for execution by the processor 1304.): match a current abstract state, abstracted environment, operational context, or combination thereof as derived by the EMA engine to an appropriate network configuration selected from the set of legal candidate network configurations (Tan, Para.76, The decision making agents may collaborate with each other and/or agents in other layers to make decisions (e.g., select best performing agent, combine decisions/actions from multiple agents) and to perform context dependent tasks (e.g., information retrieving, preprocessing, actuating, self-x)… Decision making agents may use online/offline simulation, knowledge base, and/or 3rd party services to learn the best decision for various agents under various situation, simulate/predict the effect of decision being or to be used for agents in different layers, etc, Para.67, The SON communication layer may also include actuating agents.  Actuating agents may execute relevant actions in order to make changes to the system, e.g., apply new configuration to the system, retrieve new version of software, record relevant information into the database, schedule monitoring agents to run.). 
However Tan does not explicitly discloses legal candidate network configurations.
VanDerHorn discloses legal candidate network configurations (VanDerHorn, Col.1, Line.54-60, The system may be further configured wherein the engines layer further includes a learning engine configured to optimize the system settings, wherein the CNMS core is further configured to receive the system settings from the learning engine and stores the system settings in the database, and wherein the cognition/learning based analysis module is further configured to analyze the effects of the policies based on the sensor information and the system settings. ). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tan with the teachings as in VanDerHorn. The motivation for doing so would have been for provide automated and policy-based real time network management for complex tactical networks.  The system introduces a lightweight and efficient policy management infrastructure designed to mitigate the need for centralized network management, to reduce operator (VanDerHorn, Col.1, Line.24-35).

With respect to Claim 14, 27 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per claim 2, Tan in view of VanDerHorn discloses the system according to claim 1, further comprising: a coordination engine, the coordination engine comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the coordination engine to: learn one or more effects of different CF decisions on other CFs; interpret the learned knowledge; and suggest modifications to the CME and DAE to minimize the one or more effects (Tan, Para.79, The self-learning agents may collaborate with each other and/or agents in various SON layers to update or re-train or refine the models (e.g., update the propagation model used in simulators, retrain the prediction or classification or clustering model) used in agent in different layers in real time by incorporating newly collected information, Para.06, assigning reputations to the alternative self-optimization techniques based on the efficacy of previous optimization solutions generated by the alternative self-optimization techniques.). 
With respect to Claim 15 is substantially similar to Claim 2 and is rejected in the same manner, the same art and reasoning applying.


As per claim 3, Tan in view of VanDerHorn discloses the system according to claim 1, wherein the NOM further comprises computer program code configured to, with the processor, cause the apparatus to: receive one or more key quality indicators (KQI) inputs; and provide weighted or prioritized KPI targets (Tan, Para.81, These agents may provide create, read, update, delete (CRUD) functions to the users, to allow the users to create, modify, or remove criteria, policies, methods, and/or settings used by various agents, as well as to specify values for tunable parameters, and to specify the prior probability or initial confidence/weight or reward/penalty for relevant agents to start from).
With respect to Claim 16 is substantially similar to Claim 3 and is rejected in the same manner, the same art and reasoning applying.

As per claim 4, Tan in view of VanDerHorn discloses the system according to claim 1, wherein the EMA engine is implemented as a classifier configured to cluster KPIs or combinations of KPIs into sets that are logically distinguishable from each other (Tan, Para.34, pinpoint the root cause for the identified problem (e.g., decision-tree based classification techniques, expert system based root cause analysis techniques, random forest based classification techniques, etc.).  Yet another example, variety prediction techniques are used to predict entities of interest, for example, KPIs (e.g., time-series based KPI prediction techniques, principle component regression based prediction techniques, partial least square based techniques), Para.48, generating a compromise KPI value from alternative KPI values based on reputations assigned to alternative prediction techniques used to predict the KPI values… KPIs may have a causal or correlative relationship with quality metrics (e.g., key quality indicators (KQIs) used to gauge the quality of service/experience). 
With respect to Claim 17 is substantially similar to Claim 4 and is rejected in the same manner, the same art and reasoning applying.


As per claim 5, Tan in view of VanDerHorn discloses the system according to claim 1, wherein the CME is implemented as a supervised learning agent applying a Neural Network, a Support Vector Machine, or other learning algorithm that evaluates historical data indicative of a quality of different configurations in terms of achieving the defined KPI targets in different contexts to select the legal configurations (Tan, Para.76, Various machine learning or statistics or artificial intelligence or SON techniques or methods or criteria can be used by agents for decision making, such as, majority vote from multiple agents, weighted consensus, Bayesian probability based strategy, reinforcement learning, past history of performance of each agent over a time period, thresholds, probability (e.g., Metropolis criterion), etc., Para.38, Reputations may be assigned to alternative SON techniques based on the efficacy of previous results generated by the alternative SON techniques.  By way of example, reputations may be assigned to alternative SON techniques based on how effective previous results generated by the alternative SON techniques were at improving, or maintaining, a quality/performance metric.).  

With respect to Claim 18 is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.


As per claim 6, Tan in view of VanDerHorn discloses the system according to claim 1, wherein the DAE further comprises computer program code configured to, with the processor, cause the apparatus to: learn a quality of different network configurations in different contexts as defined by the EMA, from an application of the legal network configurations and towards different operator objectives, and subsequently, select an optimal network configuration for the network context and state (Tan, para.45, generating a compromise result between alternative results based on reputations assigned to alternative SON techniques used to generate the alternative results, as may be performed by a controller, para.38, Reputations may be assigned to alternative SON techniques based on the efficacy of previous results generated by the alternative SON techniques.  By way of example, reputations may be assigned to alternative SON techniques based on how effective previous results generated by the alternative SON techniques were at improving, or maintaining, a quality/performance metric.). 

With respect to Claim 19 is substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.

As per claim 7, Tan in view of VanDerHorn discloses the system according to claim 1, wherein the DAE is implemented as a single objective RL agent, wherein the single objective is optimizing the CF (Tan, Para.68, Agents in different module of the SON intelligence layer may use various methods (e.g., machine learning, artificial intelligence, statistics, optimization, expert system) to analyze information, detect/diagnose problems with system, pinpoint root causes, make prediction or decision, optimize, control and adapt to the system, Para.71, The SON intelligence layer may further include self-prediction agents.  Self-prediction agents may use various methods to perform estimation, calibration, and prediction tasks, e.g., to calibrate inaccurate engineering parameters, to estimate UE locations, to predict KPIs/KQIs/Traffic, etc.). 

As per claim 8, Tan in view of VanDerHorn discloses the system according to claim 1, wherein the system further comprises a first interface, the first interface configured provide the KPI targets expected to be achieved by the CFs and additional information indicative of how the targets are to be interpreted, the additional information comprising one or more of weights, priorities or utilities of the KPIs (Tan, Para.48, the controller calculates a compromise value (e.g., KPI, UE location, etc.) between predicted values based on reputations assigned to prediction techniques used to predict the respective values of interest.  FIG. 7 illustrates an embodiment method 700 for generating a compromise KPI value from alternative KPI values based on reputations assigned to alternative prediction techniques used to predict the KPI values, as may be performed by a controller…, Para.52, the controller determines that the effect/result was positive when a predicted KPI value for a future period is within a threshold range of a KPI value measured, or otherwise obtained from information gathered, during the future period, and that the effect/result was negative when a predicted KPI value for a future period is outside a threshold range of a KPI value measured, or otherwise obtained from information gathered, during the future period). 

As per claim 9, Tan in view of VanDerHorn discloses the system according to claim 1, wherein the system further comprises a second interface, the second interface configured to provide a connection between the EMA and one or more of the CE, the CME, and the DAE; and provide the abstract environment states or contexts as created by the EMA (Tan, Para.63, Agents in different modules of the SON communication layer may interact with system components (e.g., real network, process, UEs, environment, simulators, database, knowledge base) and/or third party services, Para.64, Agents in the SON communication layer may collaborate with agents in other layers (e.g., SON Intelligence Layer, SON Management Layer) to perform various tasks, including, inter alia, to interact with the system, subsystem and/or online/offline simulators, to self evaluate performance of various agents, to select best performing agents for specific types of tasks or actions or situations,…). 

As per claim 10, Tan in view of VanDerHorn discloses the system according to claim 1, wherein the system further comprises a third interface, the third interface configured to provide a connection between the CE and the CME; and provide rules derived by the CE concerning the configuration of a specific CF (Tan, Para.75, Agents in the SON management layer may also interact with users to manage the agents, criteria, metrics, strategies, policies, tunable parameters, settings, preference, tools and methods in different layers.  Each agent in the same module may perform one or more module-dependent tasks Agents in the same or different modules in various layers may collaborate and/or coordinate each other to perform one or more tasks, Para.79, set of strategies or rules or settings or tunable parameters (e.g., weights, confidences, prior probability, penalty/reward) being or to be used in agents in different layers, etc.)). 

As per claim 11, Tan in view of VanDerHorn discloses the system according to claim 1, wherein the system further comprises a fourth interface, the fourth interface configured to provide a connection between the CE and the DAE (Tan, Para.76, The SON management layer may include decision making agents.  The decision making agents may collaborate with each other and/or agents in other layers to make decisions (e.g., select best performing agent, combine decisions/actions from multiple agents) and to perform context dependent tasks (e.g., information retrieving, preprocessing, actuating, self-x).  Various machine learning or statistics or artificial intelligence or SON techniques or methods or criteria can be used by agents for decision making, such as, majority vote from multiple agents, weighted consensus, Bayesian probability based strategy, reinforcement learning, past history of performance of each agent over a time period, thresholds, probability (e.g., Metropolis criterion), etc.); and provide the set of legal network configurations (Tan, Para.69, The SON intelligence layer may include self configuration agents.  Self configuration agents may perform self planning (e.g., derive appropriate settings for every new network node), and self deployment (e.g., prepare, install, authenticate and verify every new network node) tasks.). 

As per claim 12, Tan in view of VanDerHorn discloses the system according to claim 1, wherein the system further comprises a fifth interface, the fifth interface configured to provide a connection between the DAE and the EMA; and carry the current network configurations as selected by the DAE (Tan, Para.69, Self configuration agents may perform self planning (e.g., derive appropriate settings for every new network node), and self deployment (e.g., prepare, install, authenticate and verify every new network node) tasks., Para.68, Agents in different module of the SON intelligence layer may use various methods (e.g., machine learning, artificial intelligence, statistics, optimization, expert system) to analyze information, detect/diagnose problems with system, pinpoint root causes, make prediction or decision, optimize, control and adapt to the system, Para.76, The decision making agents may collaborate with each other and/or agents in other layers to make decisions (e.g., select best performing agent, combine decisions/actions from multiple agents) and to perform context dependent tasks (e.g., information retrieving, preprocessing, actuating, self-x)). 

As per claim 13, Tan in view of VanDerHorn discloses the system according to claim 1, wherein the system further comprises a fifth interface, the fifth interface configured to provide a connection between the DAE and one or more of the CME and the CE (Tan, Para.62, FIG. 11 illustrates an embodiment framework for coordinating the behavior of multiple SON agents operating in a common network.  In an embodiment, this framework provides an analytics-assisted, multi-agents, self-learning, and adaptive framework for SON.), and carry the report of current network configurations and related KPI measurements (Tan, Para.55, a compromise result is calculated based on weighted averages of the alternative results (e.g., solutions, diagnoses, predicted values, etc.), or to parameters specified by the alternative results (e.g., parameter adjustments, underlying causes, KPI values, etc.)). 


The applicant Argue:
Argument 1:	 
Applicant argues that the reference Tan in view of VanDerHorn fails to teach or suggest “abstract an environment into states configured for use in subsequent decision making, wherein the abstracted environment represent are built from one or more of a combination of quantitative key performance indicators (KPIs), abstract state labels, and operational contexts” as recited in claim 1. 

	In response, Examiner would like to point out that the reference Tan does teach in Para.76, “The SON management layer may include decision making agents.  The decision making agents may collaborate with each other and/or agents in other layers to make decisions (e.g., select best performing agent, combine decisions/actions from multiple agents) and to perform context dependent tasks (e.g., information retrieving, preprocessing, actuating, self-x).  Various machine learning or statistics or artificial intelligence or SON techniques or methods or criteria can be used by agents for decision making, such as, majority vote from multiple agents, weighted consensus, Bayesian probability based strategy, reinforcement learning, past history of performance of each agent over a time period, thresholds, probability (e.g., Metropolis criterion), etc.); and provide the set of legal network configurations (Tan, Para.69, The SON intelligence layer may include self configuration agents.  Self configuration agents may perform self planning (e.g., derive appropriate settings for every new network node), and self deployment (e.g., prepare, install, authenticate and verify every new network node) tasks”. 


Argument 2:	 
Applicant argues that the reference Tan in view of VanDerHorn fails to teach or suggest “match a current 
In response, Examiner would like to point out that the reference Tan does teach in Para.76,
“The decision making agents may collaborate with each other and/or agents in other layers to make decisions (e.g., select best performing agent, combine decisions/actions from multiple agents) and to perform context dependent tasks (e.g., information retrieving, preprocessing, actuating, self-x” and in Para.69, “The SON intelligence layer may include self configuration agents.  Self configuration agents may perform self planning (e.g., derive appropriate settings for every new network node), and self deployment (e.g., prepare, install, authenticate and verify every new network node) tasks.” And in Para.70, “The SON intelligence layer may further include self-diagnosis agents.  Self-diagnosis agents may proactively detect or diagnose problems with the system, and pinpoint root causes, such as, cell labeling, fault detection/diagnosis, connection oriented data (COD), identification of cells to be adjusted in SON, etc. Self diagnosis agents may collaborate with agents in other modules (e.g., self-configuration, self-optimization, self-healing, and self-prediction) in various layers to perform context dependent tasks” and in para.72, “The SON intelligence layer may further include self-optimization agents. Self-optimization agents may automatically take appropriate actions (e.g., change of RF configuration) in various situations (e.g., different operational states of network) to achieve one or more goals (e.g., better performance, lower CAPEX), based on the feedback, e.g., change of KPIs/KQIs or MR after actions being taken) from the environment.”. 
However Tan does not explicitly discloses legal candidate network configurations.
VanDerHorn discloses legal candidate network configurations (VanDerHorn, Col.1, Line.54-60, The system may be further configured wherein the engines layer further includes a learning engine configured to optimize the system settings, wherein the CNMS core is further configured to receive the system settings from the learning engine and stores the system settings in the database, and wherein the cognition/learning based analysis module is further configured to analyze the effects of the policies based on the sensor information and the system settings. ). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the (VanDerHorn, Col.1, Line.24-35).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449